DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Claims 1, 3-7, 9-13, 15-18 (renumbering as 1-15 respectively) are allowed.

Claim 1 is allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “determining that the number of messages is greater than a pre-determined number of messages; determining a location of each of the plurality of users; grouping the plurality of users into a first group and into a second group where the first group are all located within a pre-defined radius based on a first determined location and the second group are all located within a pre-defined radius based on a second determined location; transmitting a first multicast communication to the first group and not the second group; transmitting a second multicast communication to the second group and not the first group, receiving a second set of messages associated with the unique identifier from a second plurality of users associated with the second group:; determining that a number of users associated with the second group is greater than a pre-determined number of users: and regrouping the second group, including the second plurality of users, into a third group and a fourth group where the third group are all located within a second pre-defined radius based on a third determined location and the fourth group are all located within the second pre-defined
radius based on a fourth determined location; transmitting a third multicast communication to the first group and not the third group or the fourth group; and transmitting a second multicast communication to the third group and not the first group or the fourth group.”

Claims 7, 13 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “transmitting a second multicast communication to the second group and not the first group, receiving a second set of messages associated with the unique identifier from a second plurality of users associated with the second group; determining that a number of users associated with the second group is greater than a pre-determined number of users: and regrouping the second group, including the second plurality of users, into a third group and a fourth group where the third group are all located within a second pre-defined radius based on a third determined location and the fourth group are all located within the second pre-defined radius based on a fourth determined location; transmitting a third multicast communication to the first group and not the third group or the fourth group: and transmitting a second multicast communication to the third group and not the first group or the fourth group.”


3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDAL ELPENORD whose telephone number is (571) 270-3123.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDAL ELPENORD/Primary Examiner, Art Unit 2473